 

EXHIBIT 10.27

 

DIRECTOR FEE SUMMARY

 

Set forth below is a summary of the director fee arrangements for non-employee
directors serving on the Board of Directors of Mercantile Bank Corporation
(“Mercantile”). The directors' annual retainer fee is paid in the form of stock
rather than in cash. In addition, an annual retainer fee is paid to each
director who serves as Chairman of our Audit Committee, Compensation Committee
and Governance and Nominating Committee.

 

   

Number of Shares

Board of Directors

 

750

     

Committee Chairs:

   

Audit

 

350

Compensation

 

250

Governance and Nominating

 

150

 

Our non-employee directors are paid a meeting fee of $800 for each meeting of
the Mercantile Board of Directors that they attend, and $750 for each regular
meeting of the Bank's Board of Directors and $700 for any other meeting of the
Bank’s Board of Directors that they attend. In addition, non-employee directors
are paid a meeting fee of $700 for each executive session, $700 for each meeting
of the Audit Committee and $600 for each meeting of the Compensation Committee
and the Governance and Nominating Committee that they attend. The director who
serves as the Facilitator for the executive sessions receives an additional
meeting fee of $400. For meetings that were held by telephone or other remote
communications equipment, the meeting fees are one-half the amount described
above.

 

Under the Bank’s deferred compensation plan for non-employee directors,
Mercantile directors who are also directors of the Bank may elect to defer the
receipt of meeting fees until they are no longer serving on the Board or until
specific dates that they select. Directors are eligible to receive stock-based
awards under the Stock Incentive Plan of 2016.

 

 

 